Citation Nr: 0805427	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 4, 2002, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for PTSD 
and assigned a 100 percent rating, effective June 4, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 1, 1993, the veteran filed his initial claim of 
service connection for PTSD, which was dated October 28, 
1993.  In a June 1994 rating decision, the RO denied service 
connection for PTSD, and in July 1994, the RO notified him of 
the determination and of his appellate rights.  The veteran 
did not appeal.  On June 4, 2002, the veteran filed an 
application to reopen his claim of service connection for 
PTSD, which was granted by the RO in December 2004, effective 
the date his reopened claim was received, i.e., June 4, 2002.

If a veteran does not file a timely notice of disagreement 
within one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  An 
unappealed rating decision, however, only becomes final in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  Here, in a 
January 2005 statement, the veteran alleges that the RO's 
June 1994 rating decision that denied his earlier claim was 
the product of clear and unmistakable error.  To date, the RO 
has not considered whether its unappealed June 1994 rating 
decision contained clear and unmistakable error.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, in the absence of clear and 
unmistakable error, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, which as 
noted above was received by VA on June 4, 2002.  See Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA 
determines that the earlier decision was clearly and 
unmistakably erroneous, the prior decision will be reversed 
or amended, and for the purposes of authorizing benefits, the 
rating or adjudicative decision that constitutes a reversal 
of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2007).  Thus, if VA determines that the 
June 1994 rating decision contains clear and unmistakable 
error, the effective date would be assigned as if there were 
no such determination.

The veteran's challenge to the June 1994 rating decision is 
thus inextricably intertwined with his claim of entitlement 
to an earlier effective date for service connection for PTSD 
because finality presumes the absence of clear and 
unmistakable error, i.e., if a prior adjudication contains 
clear and unmistakable error, it did not become final.  Id; 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Thus, the Board must defer consideration of the veteran's 
earlier effective date claim until the RO adjudicates, in the 
first instance, his clear and unmistakable error claim.  See 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In light of the foregoing, the Board has no discretion and 
must remand this case to the AMC for its initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must adjudicate the issue 
of clear and unmistakable error in the 
RO's June 1994 rating decision that 
denied service connection for PTSD.  
Thereafter, the AMC must reconsider the 
veteran's claim of entitlement to an 
effective date prior to June 4, 2002, 
for service connection for PTSD.  

2.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

